IN THE SUPREl\/[E COURT OF TI-[E STATE OF DELAWARE

KEVIN EPPERSON, §
§
Defendant Below- § No. 334, 2017
Appellant, §
§
v. § Court BeloW_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 9408009291(N)
Plaintiff BeloW- §
Appellee. §

Submitted: August 3l, 2017
Decided: October 23, 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.
O R D E R

This 23rd day of October 2017, upon consideration of the Court’s 2006 Order
enjoining appellant from filing in this Court Without first seeking leavel and
appellant’s request for leave to file an appeal from the Superior Court’s denial of his
latest motion for postconviction relief, We find it clear that the claim Epperson Seeks
to raise is procedurally barred and frivolous. His appeal is not approved for filing.

NOW, THEREFORE, IT IS ORDERED that the Epperson’s appeal papers are
STRICKEN, and this matter is SUMMARILY DISl\/IISSED.

BY THE COURT:

/s/ Gary F. T raynor
Justice

 

l Epperson v. State, 2006 WL 1547975 (Del. June 5, 2006).